[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, Ryan Johnson was defaulted for failure to appear for trial, but was represented by counsel. The court took evidence in a hearing in damages. The defendant filed a notice of defenses pursuant to Practice Book § 367, but declined to offer any evidence, relying on his cross-examination of the plaintiff and claimed deficits or omissions in the plaintiff's proof.
From the evidence, the court finds the issues on the first count for the plaintiff, and accordingly, judgment may enter that the plaintiff recover the sum of $15,000 from the defendant Ryan Johnson.
Teller, J.